19-08250-rdd      Doc 95     Filed 02/21/20 Entered 02/21/20 16:17:37          Main Document
                                          Pg 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK


In re:                                                Chapter 11

SEARS HOLDINGS CORPORATION, et al.,                   Case No. 18-23538 (RDD)

                         Debtors.                     Jointly Administered


SEARS HOLDINGS CORPORATION, et al.,
                                                      Adv. Pro. No. 19-8250 (RDD)
                         Plaintiffs,
                                                      ORAL ARGUMENT REQUESTED
-against-

EDWARD SCOTT “EDDIE” LAMPERT, et al.,

                         Defendants.



                  NOTICE OF MOTION TO DISMISS ON BEHALF OF
                    DEFENDANT, CASCADE INVESTMENT, LLC

         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Cascade Investment, LLC’s (“Cascade”) Motion to Dismiss, the Declaration of

Joshua E. Roberts, dated February 21, 2020 (the “Declaration”), and exhibits 1-9 appended to the

Declaration, and all prior pleadings and proceedings herein, Cascade will respectfully move

before the Honorable Robert D. Drain, United States Bankruptcy Judge, United States

Bankruptcy Court for the Southern District of New York (the “Court”), 300 Quarropas Street,

White Plains, NY 10601, at such time that the parties agree and the Court approves, for an order

dismissing with prejudice all claims against Cascade (Counts 24, 25, 27 and 34) asserted in the

First Amended Complaint filed by Plaintiffs, pursuant to Rule 12(b)(6) of the Federal Rules of
19-08250-rdd     Doc 95    Filed 02/21/20 Entered 02/21/20 16:17:37          Main Document
                                        Pg 2 of 2



Civil Procedure, made applicable here by Rule 7012(b) of the Federal Rules of Bankruptcy

Procedure.1

Dated: New York, New York
       February 21, 2020                   Respectfully submitted,

                                           /s/       Sidney P. Levinson

                                                     DEBEVOISE & PLIMPTON LLP
                                                     Sidney P. Levinson
                                                     Erica S. Weisgerber
                                                     Joshua E. Roberts
                                                     919 Third Avenue
                                                     New York, NY 10022
                                                     Telephone: (212) 909-6000
                                                     slevinson@debevoise.com
                                                     eweisgerber@debevoise.com
                                                     jeroberts@debevoise.com

                                           Attorneys for Defendant Cascade Investment, LLC




1
    Cascade also incorporates and adopts sections I, II, III and V of the Memorandum of Law in
    Support of the Cyrus Defendants’ Motion to Dismiss All Counts of the First Amended
    Complaint Against Them.


                                                 2
